Citation Nr: 0535079	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  01-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for mitral valve 
regurgitation, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to December 
1994.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 2000 rating decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  This claim was previously 
remanded by the Board for additional development.  That 
development having been completed, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  An exercise stress test revealed a workload of 10 to 11 
MET, with an ejection fraction of 60 to 70 percent, and no 
evidence of cardiac hypertrophy or dilatation.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's mitral valve regurgiation are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2001 and January 2005 that told her what was necessary 
for her claim to be granted.  Specifically, she was told that 
she needed to show that her heart disability met the criteria 
for a higher rating.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
Supplemental Statement of the Case (SSOCs) she was provided 
with specific information as to why her claim seeking an 
increased rating for mitral valve regurgitation was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2001 and January 2005 letters notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help her 
get such things as medical records, or records from other 
Federal agencies, but that she was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the January 2005 letter specifically asked the appellant to 
tell VA about any other evidence that she thought would 
support her claim as well as to send any evidence that she 
had in her possession.  In addition, she was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
August 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided 
after initial RO decision can "essentially cure[] the error 
in the timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  

In light of the content-complying notice that the RO provided 
prior to sending the case to the Board for de novo review, 
the appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private medical records, and provided the veteran with two VA 
examinations. The veteran has not indicated that there is any 
additional evidence available to help support her claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran was granted service connection for mitral valve 
regurgitation by rating decision dated in August 1996.  She 
was assigned a noncompensable rating.  In September 1999 the 
veteran filed a claim seeking an increased rating.  
Eventually an increased rating to 10 percent was granted and 
the veteran has continued to appeal, seeking a higher rating.

The veteran underwent a VA examination in May 2000.  She 
reported a history of episodic chest discomfort which 
occurred more frequently after emotional distress and rarely 
with physical exertion.  The veteran denied any syncope or 
palpitations, but did note shortness of breath during 
prolonged exertion.  The veteran ran a lawn mowing business 
with her husband and did much of the manual labor herself.  
She was able to work for 30 minutes before needing to rest.  
The veteran denied claudication but did note that she had 
"cold" hands and feet frequently.  On examination, the 
veteran had normal blood pressure, with normal carotid 
upstrokes bilaterally.  The heartbeat was regular and with 
normal rhythm, with occasional premature beats, no murmurs, 
rubs, or gallops.  The lungs were clear to auscultation 
bilaterally.  The examiner stated that the veteran's 
examination was quite benign and that he was unable to detect 
evidence of the veteran's underlying valve disorder on 
auscultation.  There was no evidence of an enlarged heart and 
no physical evidence of a mitral valve disorder.  The 
examiner ordered an echocardiogram and exercise stress test.  
The stress test showed the veteran achieved a workload of 10 
METs before becoming dizzy.  The echocardiogram revealed an 
ejection fraction of 60 to 70% and a mild thickening of the 
mitral valve.  There was mild regurgitation and trace 
tricuspid regurgitation.

VA and private treatment records dated from 1997 to 2004 show 
complaints of chest pain and shortness of breath.  There is 
no evidence of cardiac hypertrophy of dilatation in the 
treatment records.  The veteran underwent another 
echocardiogram in August 2000 that showed an ejection 
fraction of 60 to 70% and a mild thickening of the mitral 
value but no diagnostic features of mitral value prolapse.

The veteran underwent a second VA examination in February 
2005.  The veteran complained of occasional chest pain and 
shortness of breath.  She indicated that she  smoked between 
a half and one pack of cigarettes per day.  She reported 
being able to conduct daily activities and normal exertion.  
She did complain of occasional nausea.  She stated she got 
cold hands and feet at times.  On examination, the veteran 
had normal blood pressure and normal heart rate and rhythm.  
There was no heart murmur or gallops or rub.  Lungs were 
decreased bilaterally, but no adventitial breath sounds.  The 
examiner stated it was difficult to determine by discussion 
what the veteran's metabolic equivalents were.  On 
examination, the veteran did not have a significant mitral 
regurgitation or murmur.  The examiner stated his opinion 
that the veteran's shortness of breath was more likely 
related to her smoking and was likely related to her mitral 
valve disability.  The veteran had an echocardiogram and 
stress test in February 2005.  The stress test showed a METs 
level of 11.8 and the echocardiogram showed an ejection 
fraction of 60 to 70 % with mild mitral regurgitation.

Under the regulations for valvular heart disease, a 10 
percent rating is warranted where a "workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required".  38 C.F.R. § 4.104, DC 7000 (2005)

A higher rating, of 30 percent rating is warranted for 
valvular heart disease where a "workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray".  Id.

There is no evidence that the veteran has cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or x-ray.  
The veteran has an ejection fraction of 60 to 70%, and a METs 
level of between 10 and 11.8.  The VA examiners have stated 
that the veteran's mitral valve disability is mild, and her 
shortness of breath is likely related to smoking.  In light 
of the METs levels found on examination and the ejection 
fraction and the lack of any other symptoms besides 
occasional chest pain and discomfort, the Board finds that 
there is no basis for a disability rating in excess of 10 
percent for the veteran's mitral valve regurgitation.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, DC 
7000 (2005).

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2005).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's mitral valve regurgiation, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


